Citation Nr: 0502544	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to April 27, 2000 
for entitlement to service connection for residuals of a 
cerebrovascular accident.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) and depression, currently evaluated as 
70 percent disabling.

3.  Entitlement to an effective date prior to April 27, 2000, 
for an increased rating for post-traumatic stress disorder 
and depression.

4.  Entitlement to an increased rating for stab wound scar of 
right posterior thorax, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and November 2001 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

The veteran submitted additional medical evidence in May 2004 
along with a waiver of RO review of that evidence.  

The issue of entitlement to an effective date prior to April 
27, 2000, for an increased rating for post-traumatic stress 
disorder and depression, and the issue of entitlement to an 
increased rating for stab wound scar of right posterior 
thorax, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1997 rating decision, the RO denied 
entitlement to service connection for a stroke as secondary 
to his post-traumatic stress disorder.  

2.  The veteran's application to reopen his claim for 
entitlement to service connection for a stroke as secondary 
to his post-traumatic stress disorder was received on April 
27, 2000.

3.  The veteran's service-connected post-traumatic stress 
disorder and depression result in total occupational 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 27, 
2000, for a grant of service connection for residuals of a 
cerebrovascular accident have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(q) (2003).

2.  The criteria for a 100 percent rating for post-traumatic 
stress disorder and depression have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in September 2001 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim for an increased rating for post-
traumatic stress disorder.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The September 2001 VCAA notice letter 
was sent to the veteran prior to the November 2001 rating 
decision.  With respect to the claim for an increased rating 
for post-traumatic stress disorder, because the VCAA notice 
was provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

With respect to the claim for an effective date prior to 
April 27, 2000 for entitlement to service connection for 
residuals of a cerebrovascular accident, the appeal arises 
from a notice of disagreement as to the effective date of the 
grant of a 100 percent staged rating, for the newly service-
connected cerebrovascular accident.  Accordingly, this issue 
on appeal represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for service connection for a cerebral vascular accident as 
secondary to post-traumatic stress disorder, and as such, the 
earlier effective date claim currently on appeal falls within 
the exception for the applicability of 38 U.S.C.A. § 5103(a).  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA outpatient treatment records have been obtained and that 
the veteran has been provided VA medical examinations.  The 
veteran has submitted various medical opinions and he has 
testified at a hearing before the undersigned Veterans Law 
Judge.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


I.  Effective Date of Service Connection for Stroke

The veteran was granted service connection and a 100 percent 
rating for hemorrhage of the brain with loss of use of the 
left lower and left upper extremities by rating action in 
November 2001.  The RO assigned a 100 percent rating 
effective from April 27, 2000.  The veteran asserts that he 
should have been granted an earlier effective date for 
service connection for his stroke.

Medical records reveal that the veteran experienced a stroke 
in February 1997.  

A claim for service connection for a stroke as secondary to 
post-traumatic stress disorder was received by the RO in 
February 1997.  It appears that the claim was signed by the 
veteran.

A VA neurology examination in March 1997 revealed that the 
veteran was awake, alert, oriented, and that he had normal 
speech.

By rating action in June 1997, the RO denied the veteran's 
claim for entitlement to service connection for a stroke as 
secondary to his post-traumatic stress disorder.  The RO sent 
a letter to the veteran in June 1997 informing him of the 
denial, providing him a copy of the June 1997 rating action, 
and informing him of his appellate rights.  This letter was 
sent to the veteran's address of record, the same address 
which was written on his February 1997 claim for service 
connection for a stroke.  The Board also notes that the 
veteran is currently using the same address.

No further correspondence relating to service connection for 
a stroke was received from the veteran until April 27, 2000.  
On April 27, 2000, the RO received the letter from the 
veteran in which he requested that he be granted service 
connection for a stroke as secondary to his post-traumatic 
stress disorder.  The RO granted the veteran's reopened claim 
by rating action in November 2001.  The RO assigned the 
veteran a 100 percent rating, and an effective date of April 
27, 2000.

At the May 2004 hearing before the undersigned, the veteran 
asserted that his stroke occurred on February 14, 1997, and 
that the effective date of service connection for his stroke 
should therefore also be February 14, 1997.  He stated the he 
had no memory of submitting the claim for service connection 
for his stroke in February 1997.  He testified that he did 
not remember receiving a letter from VA in June 1997.  He 
said that he was still in the hospital at that time.  The 
veteran verified that the address that the June 1997 notice 
had been sent to had been his correct address.  But he 
further stated that it was a postal box which he did not 
check until much later, after he got out of the hospital, 
possibly not until December of 1997.  The veteran stated that 
he did not remember receiving the notice.  

As noted above, the veteran was notified of the June 1997 
decision that same month and did not submit a notice of 
disagreement, and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  While the 
veteran asserts that he can not remember ever receiving the 
notice letter, it must be presumed that he received it.  The 
notice letter to the veteran was not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
is presumed to have received this notification.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Furthermore, the Board notes that the veteran has verified 
that the notice was sent to the correct address.  The veteran 
has asserted that due to his stroke and hospitalization, he 
did not check his mail until much later, possibly December 
1997.  The Board notes that in December 1997 the veteran 
still had over six months to file a timely notice of 
disagreement.  The Board further notes that the one year 
period to file a timely notice of disagreement expired in 
June 1998, and that the record reveals that the veteran was 
able to file a notice of disagreement with respect to a 
denial of special monthly compensation in April 1998.  This 
indicates that the veteran was receiving his mail and was 
physically and mentally able to submit a notice of 
disagreement during the one year period following the June 
1997 notice of disagreement. 

The veteran has stated that he does not remember submitting 
the February 1997 claim for service connection for residuals 
of a stroke as secondary to post-traumatic stress disorder.  
If no claim had been filed at that time, the date of the 
initial claim would have then been April 27, 2000.  And in 
such case, the veteran would again not be entitled to an 
effective date prior to April 27, 2000.  See 38 C.F.R. 
§ 3.400.

In this case, pursuant to the veteran's April 27, 2000 
request, the RO reopened the veteran's claim for service 
connection for residuals of a stroke as secondary to post-
traumatic stress disorder based on new and material evidence.  
When new and material evidence is received after final 
disallowance of a claim, the effective date of an award of 
service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).  In this case, the date of receipt of 
claim, is later than the date entitlement arose.  
Accordingly, the RO properly assigned the veteran an 
effective date of April 27, 2000, the date of receipt of the 
reopened claim.  Accordingly, an effective date earlier than 
April 27, 2000, for a grant of service connection for 
residuals of a stroke, as secondary to post-traumatic stress 
disorder, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.


II.  Increased Rating for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

By rating action in October 1992, the veteran was granted 
service connection and a noncompensable rating for post-
traumatic stress disorder, effective from December 1991.  In 
January 1995, the veteran submitted a claim for a compensable 
rating for post-traumatic stress disorder.  By rating action 
in August 1997, the RO granted the veteran a 10 percent 
rating for post-traumatic stress disorder, effective from 
November 1996.  In an August 1997 letter, the veteran stated 
that he was satisfied with his 10 percent rating for post-
traumatic stress disorder, and requested that his appeal for 
an increased rating for post-traumatic stress disorder be 
withdrawn.  

A February 1998 rating action indicates that the veteran had 
been awarded a 10 percent rating for post-traumatic stress 
disorder, effective from December 1991.

In March 2000, based on VA hospitalization reports dated in 
January 2000, the RO confirmed and continued the veteran's 10 
percent rating for post-traumatic stress disorder.  The 
veteran did not appeal the March 2000 rating action and it is 
final.  38 U.S.C.A. § 7105.

In September 2000, the veteran submitted a claim for an 
increased rating for post-traumatic stress disorder.  The RO 
granted the veteran an increased rating of 30 percent for 
post-traumatic stress disorder, by rating action in November 
2001.  The 30 percent rating was made effective from August 
7, 2000.  By rating action in February 2003, the RO increased 
the veteran's rating for post-traumatic stress disorder to 70 
percent.  The 70 percent rating was made effective from July 
30, 2002.  By rating action in April 2003, the veteran's 70 
percent rating for post-traumatic stress disorder and 
depression was made effective from April 27, 2000.

As noted above, the veteran's claim for an increased rating 
for post-traumatic stress disorder was received in September 
2000, and the veteran has been provided an increased, 70 
percent, rating effective from April 27, 2000.

The veteran was admitted to a VA hospital for two days in 
January 2000.  The veteran presented with complaints of 
continuing depressed mood and poor sleep.  He stated that his 
depression had not been responding to various trials of 
antidepressants.  The veteran related that the more recent 
precipitating factor was due to being told that most likely 
he would not be able to overcome the limitations that had 
effected him secondary to his stroke.  The veteran denied any 
appetite disturbances, and denied recent disruption in energy 
level, interests or concentration.  At time of initial 
evaluation, the veteran was alert and oriented, and in no 
apparent distress.  His grooming was fair.  Eye contact was 
good, and speech was at normal rate and tone.  Psychomotor 
activity was within normal limits.  The veteran's mood was 
depressed.  Affect was congruent but reactive.  Thought 
processes were sequential.  The veteran denied psychotic 
symptoms.  Cognitively, the veteran was grossly intact.  The 
veteran's insight and judgment were fair.  The veteran was 
provided additional medication and he quickly began to 
improve.  His mood was better as well as his anxiety.  He was 
also sleeping much better.  The veteran requested discharge.  
It was noted that the veteran was capable of caring for 
himself and that he was not suicidal or homicidal.  He was 
discharged per his request.  The diagnoses included major 
depression, mild to moderate, with recent exacerbation.  The 
veteran's global assessment of functioning (GAF) was noted to 
be 40 on admission and 45 on discharge.

The veteran submitted a March 2000 letter from a VA 
physician.  The physician stated that the veteran had a 
history of post-traumatic stress disorder.  He further noted 
that the veteran had experienced a stroke which had worsened 
the post-traumatic stress disorder, in addition to causing 
severe, recurrent and debilitating depression.

VA outpatient treatment records dated from April 2000 to 
April 2002 reveal that the veteran complained of flashbacks 
and feeling depressed.  The veteran was noted to have a GAFs 
ranging from 45 to 60.

The veteran was provided a VA neuropsychiatric examination in 
May 2000.  The veteran was dressed casually, and his 
grooming/hygiene were within normal limits.  The veteran was 
pleasant, friendly, and polite.  Affective intensity and 
variability were appropriate to the situation.  The veteran's 
mood was level during the interview, but a standardized 
depression inventory completed by the veteran indicated 
severe depression.  His verbal and behavioral interactions 
were appropriate.  Thought processes were logical and 
sequential, although over elaborative and with a tendency to 
focus on feeling of persecution.  Thought content was 
relevant.  Speech was within normal limits.  The veteran's 
motivation on formal testing was excellent.  Testing revealed 
the veteran's attention span to be mildly impaired.  The 
veteran was oriented and his description of current events 
was good, indicating that he had been able to anecdotally 
learn and remember information.  On the whole memory 
performance on formal testing was intact.  The examiner 
stated that the veteran's neurocognitive deficits appeared 
relatively mild and probably most strongly related to his 
previous stroke.  However, it was noted that the veteran's 
ongoing adjustment problems might be more related to his 
psychological status than due to the residual effects of his 
stroke.

An August 2000 lay statement signed by four of the veteran's 
relatives states that the veteran had never recovered from 
being stabbed and beaten while he was in service.

In a September 2000 letter, a VA physician stated that the 
veteran had post-traumatic stress disorder and reactive 
depression because of his disability.

A December 2000 letter from a VA clinical psychologist notes 
that the veteran had severe and chronic post-traumatic stress 
disorder, which left him with major occupational and social 
impairments.  He noted that post-traumatic stress disorder 
resulted in marked deficiencies in most areas such as work, 
school, family relations, judgment, thinking, and mood.  The 
psychologist stated that the veteran had been unable to hold 
a job for years and that he was extremely socially isolated.  
He noted that due to a variety of severe symptoms, the 
veteran had alienated and exhausted most people in his family 
and friendship network, so that he was now without any kind 
of social support system to speak of.  The psychologist 
further noted that the veteran was hypervigilant, suspicious, 
distrustful, paranoid, and usually expecting that others 
would attack, exploit, betray, and/or ridicule him.  He 
stated that this made it very difficult for the veteran to 
experience any consistently good interpersonal relationships.  
He noted that the veteran's mood was consistently depressed, 
as well as extremely anxious.  He further stated that the 
veteran's judgment was severely impaired.  He finally stated 
that the least amount of stress could set the veteran off 
into extreme withdrawal, or alternatively into irate and 
angry reactions.

VA Social and Industrial Survey in October 2001 revealed the 
veteran to be dressed appropriately, and his hygiene appeared 
to be adequate.  The veteran was cooperative with the 
interview process.  He sometimes seemed to have difficulty in 
finding words to respond to questions.  The veteran 
complained of trouble remembering things.  A mental status 
questionnaire revealed moderate intelligence impairment.

On VA examination in January 2003, the veteran was fully 
oriented.  His recent memory was poor.  He had difficulty 
repeating numbers and names.  Remote memory was fairly good.  
The veteran recalled early history well.  His reasoning and 
abstracting ability were poor.  The veteran had poor 
calculating and poor proverb interpretation.  His affect was 
sad.  There was some psychomotor slowing.  Passive suicidal 
ideation was noted.  The veteran's speech was coherent and 
relevant.  The veteran had some paranoid delusions of being 
tormented and stolen by neighbors.  Also noted were 
anhedonia, poor sleep, poor appetite, and poor concentration.  
The veteran reported nightmares of being stalked.  He denied 
hallucinations.  The examiner noted that the increase in the 
severity of the veteran's post-traumatic stress disorder 
symptoms were obviously due to the increase in the veteran's 
brain damage.  The examiner stated that the increased memory 
and cognitive losses had decreased the veteran's ability to 
function independently.  He further stated that the increase 
in post-traumatic stress disorder symptoms and paranoia had 
markedly reduced the veteran's ability to seek and maintain 
the help of others, which the veteran needed more than ever.  
The VA physician stated that the incapacitation caused from 
post-traumatic stress disorder had increased from 30 percent 
to nearly 100 percent.

In May 2004, the veteran submitted statements from a VA 
psychiatrist and a VA neurologist.  The psychiatrist stated 
that the veteran had had problems with his memory since his 
stroke in February 1997.  The VA neurologist stated that the 
veteran had had a stroke which resulted in significant 
emotional, neuropsychological and neurological disability.

At the May 2004 hearing the veteran stated that he continued 
to experience nightmares about his military experience.  The 
veteran stated that he had severe symptoms of post-traumatic 
stress disorder every day.  He reported that his memory was 
bad and that he was confused and depressed.  

As noted above, the veteran's claim for an increased rating 
for post-traumatic stress disorder was received in September 
2000.  Subsequently, the RO granted the veteran an increased, 
70 percent, rating for post-traumatic stress disorder and 
depression, effective from April 27, 2000.  The veteran seeks 
a 100 percent rating for post-traumatic stress disorder and 
depression.

A 70 percent rating for post-traumatic stress disorder and 
depression contemplates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's GAF has been noted to be between 40 and 60, but 
usually it has noted to be 45.  A score of 45 represents 
serious psychiatric symptoms, with serious difficulty in 
social and occupational functioning, such as no friends or an 
inability to keep a job.  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV). 

In March 2000, a VA physician stated that the veteran had 
experienced a stroke which had worsened the post-traumatic 
stress disorder, as well as causing severe, recurrent and 
debilitating depression.  In December 2000, a VA clinical 
psychologist noted that the veteran had severe and chronic 
post-traumatic stress disorder, which left the veteran with 
major occupational and social impairments.  He noted that 
post-traumatic stress disorder resulted in marked 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and mood, and that the veteran 
had been unable to hold a job for years and that he was 
extremely socially isolated.  The VA psychologist stated that 
the least amount of stress could set the veteran off into 
extreme withdrawal or alternatively into irate and angry 
reactions.  The Board further notes that the January 2003 VA 
examiner opined that the incapacitation to the veteran caused 
by post-traumatic stress disorder had increased from 30 
percent to nearly 100 percent.

The medical evidence since April 2000 has also shown periods 
in which the veteran experienced lesser symptoms of post-
traumatic stress disorder and depression than described 
immediately above.  However, the Board is of the opinion that 
the balance of the evidence since April 2000 indicates that 
the veteran's post-traumatic stress disorder and depression 
have resulted in total social and occupational impairment.  
With resolution of doubt in the veteran's favor, the Board 
finds that the veteran has total social and occupational 
impairment due to his post-traumatic stress disorder and 
depression.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2003); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, the Board finds that the criteria for a 100 
percent rating for post-traumatic stress disorder and 
depression have been met.


ORDER

The claim for an effective date earlier than April 27, 2000, 
for a grant of service connection for residuals of a cerebral 
vascular accident, as secondary to post-traumatic stress 
disorder, is denied.

Entitlement to a 100 percent rating for post-traumatic stress 
disorder and depression is granted, subject to the laws and 
regulations governing the award of monetary benefits.




REMAND

The June 1995 rating decision granted the veteran an 
increased rating of 10 percent for stab wound scar of the 
right posterior thorax.  The veteran disagreed with the 10 
percent rating assigned.  The veteran perfected an appeal 
with respect to the denial of a rating in excess of 10 
percent for his stab wound scar.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received notice of the information and evidence necessary 
to substantiate his claim for an increased rating for a stab 
wound scar, notice of which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA, or notice that he should provide any 
evidence in his possession that pertains to the claim.  
Accordingly a remand is required in order for the appellant 
to be provided proper notice. 

The Board further notes that there has not been a VA 
examination of the veteran's stab wound scar since August 
1985, and that a current examination is required prior to 
consideration of the veteran's claim for an increased rating.

The November 2001 rating decision granted the veteran an 
increased rating for post-traumatic stress disorder.  In July 
2002, the veteran expressed disagreement with the effective 
date.  The veteran maintains that he should be assigned an 
effective date in 1991.  The veteran has not been issued a 
statement of the case with respect to the effective date 
assigned for an increased rating for post-traumatic stress 
disorder and depression.  Since there has been an initial RO 
adjudication of this claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2003); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent, relative to each issue 
on appeal.  This must include informing 
the appellant of the information and 
evidence necessary to substantiate his 
claims, notice of which evidence, if any, 
the claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, as well as notice that 
he should provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since July 1994 for 
his service-connected stab wound scar of 
the right posterior thorax.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.   

3.  When the above action has been 
completed, the veteran should be 
scheduled for a skin examination to 
determine the current nature and extent 
of the veteran's stab wound scar of the 
right posterior thorax.  All indicated 
tests and studies should be performed.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  With respect to the 
claim for a stab wound scar of the right 
posterior thorax, the RO must consider 
both the former rating criteria for the 
evaluation of skin disorders, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7819 
(effective prior to August 30, 2002), and 
the current schedular criteria for rating 
skin disorders, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833 (effective 
from August 30, 2002), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  See VAOGCPREC 3-2000.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  With respect to the 
increased rating for a stab wound scar of 
the right posterior thorax, the 
supplemental statement of the case must 
consider all the evidence submitted since 
the November 1995 statement of the case.

6.  The RO must also provide the veteran 
a statement of the case as to the claim 
for an effective date prior to April 7, 
2000 for the award of an increased rating 
for post-traumatic stress disorder and 
depression.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed with respect 
to the claim for an effective date prior 
to April 7, 2000 for an increased rating 
for post-traumatic stress disorder and 
depression, subject to current appellate 
procedures, that claim should be returned 
to the Board for further appellate 
consideration, if appropriate. 


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's claims must be afforded expeditious treatment.  



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


